 In the Matter Of IDARADO MINING COMPANYandLOCAL UNION No.13081, DISTRICT 50, UNITED MINE WORKERS Or AMERICA,Case No. 17-C-1370.-Decided April 29, 1948Air.Harry L. Browne,for the Board.Messrs. Pershing, Bosworth, Dick & Dawson,byMessrs. Samuel S.Sherman, Jr.andMichael E. Reidy,ofDenver, Colo., for the re-spondent.Mr. Frank N. Price,of Denver, Colo., for the Union.DECISIONANDORDEROn April 28, 1947, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter, the respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.The lawfulness of the respondent's discharge of Miller depends onwhether, under the terms of the maintenance-of-membership clause,Miller was obligated to become a member in good standing of theMine Production Workers after his reemployment by the respondent.'Those provisions of Section 8 (1) and 8(3) of the National Labor Relations Act, whichthe Trial Examiner found were violated, are continued in Section 8 (a) (1) and 8 (a) (3)of the Act, as amended by the Labor Management Relations Act, 1947.3Pinsuant to Section 3 (b) of the Act,as amended, the National Labor Relations Boatdhas delegated its powers in connection with this proceeding to a thiee-man panel consistingof Chairman Herzog and Members Houston and Reynolds77 N. L. R. B, No. 64.392 IDARADOMINING COMPANY393The contracting parties might have made provisionforthe presentsituation in their agreement.But as we read the maintenance-of-membership clause, they did not do so.The obligation under thecontract to remain a member in good standing of the contractingunion rested onemployees.When Miller severed his. employmentrelationship with the respondent, his obligation to remain a memberin good standing of the Mine Production Workers ended at the sametime.The obligation was not merely suspended, ready to be imposedat any timein the future that Miller might be again employed bythe respondent.On his reemployment by the respondent, in a newposition and as a new employee, approximately a year after he hadvoluntarily resigned from the respondent's employ,3 Miller's statuswas like that of any other new employee; he was required to remaina member in good standing of the Mine Production Workers onlyifhe voluntarily rejoined that organization after his reemployment.This he did-not do.Accordingly, we find, as did the Trial Examiner, that by discharg-ing Charlie Miller on or about February 22, 1946, and by thereafterfailing to reinstate him, the respondent discriminated in regard tohis hire and tenure of employment, thereby encouraging membershipinMine Production Workers of San Juan, Triangle Union Local No.23667, A. F. L., and discouraging membership in Local Union No.13081, District 50, United Mine Workers of America, in violation ofSection 8 (3) of the Act, and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, in violation of Section 8 (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Idarado MiningCompany, Ouray, Colorado, and its officers, agents, successors andassigns shall :1.Cease and desist from :(a)Discouraging membership in Local Union No. 13081, District50,United Mine Workers of America, or in any other labor organiza-tion of its employees or by encouraging membership in Mine Pro-ductionWorkers of San Juan Triangle Union Local 23667, affiliatedwith the American Federation of Labor, or in any other labor organ-There is no contention in this casethat Miller's resignation was notbona fide,in thesense that it was for the purpose of evading his obligation to maintain membership in thecontracting union.When that question arises,it can be decided,like any other question,on the evidence presented. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation of its employees, by discharging and refusing to reinstate anyof its employees or in any other manner discriminating in regardto their hire and tenure of employment or other terms and condi-tions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local Union No. 13081, District50,United Mine Workers of America, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Charlie Miller immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to hisseniority and other rights and privileges;(b)Make whole Charlie Miller for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from thedate of his discharge to the date of the respondent's offer of reinstate-merit, less his net earnings during such period;(c)Post at its mine at Ouray, Colorado, copies of the notice at-tached to the Intermediate Report, marked "Appendix A."'' Copiesof said notice, to be furnished by the Regional Director for the Seven-teenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material ;(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MEMBERREYNOLDS,dissenting :4Said notice, however, is amended by striking from the first paragraph thereof the words"Recommendations of a Trial Examiner"and substituting,in lieu thereof,the words "ADECISION AND ORDER"In the event this Order is enforced by decree of a CircuitCourt of Appeals,there shall be inserted before the words"A DECISION AND ORDER,"the words:"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALSENFORCING." IDARADO MINING COMPANY395I am unable to agree with the view of my colleagues that Millercan relieve himself of an obligation, voluntarily assumed, to maintainmembership in his collective bargaining representative during theeffective period of a contract negotiated between such representativeand his employer.Under the clear terms of the contract, Miller was free from Sep-tember 21, 1944,5 until October 6, 1944,6 to choose whether to with-draw from the Mine Production Workers or remain a member ingood standing asa condition of employment by the respondent duringthe subsequent life of the contract.Miller freely made the latterchoice with notice that the contract, by its terms, was to remain infull force and effect until July 1, 1945, and from year to year there-after, in the absence of contrary notice by either party,without anynew escape period being provided.The contract was clearly valid.Since Miller had notice of the renewal provision of the contract, andelected at the end of the escape period to be bound by it, as wellas by the maintenance-of-membership provision, I cannot agree thathe should now be protected in his subsequent refusal to comply withhis commitments.7Nor can I attach any significance to the fact thata new employment relationship was established when Miller returnedto the respondent's employ as a watchman. That job, as well as hisformer job as an electrician, was in the unit covered by the contract.As stated in the majority opinion, "the obligation under the con-tract to remain a member in good standing of the contracting unionrested onemployees."But the fact, which I feel that my colleagueshave overlooked, is that employees are also individuals.As such in-dividuals when reemployed by the respondent, their obligations fairlyassumed cannot be so lightly disregarded.Otherwise the union se-curity clause would become inoperative as to every employee, other-wise bound, who resigned or was discharged, even if for only a day,5The date upon which the contract was executed.6The end of the escape period provided in the contract.'The situation here involved is quite different from that InMatter of Colonie FibreCompany, Inc,69 N L R. B. 589, amended 71 N. L R. B. 354. In that case an employerand a contracting union endeavored to set an escape periodantedatingthe execution ofthe contract.Enforcement of that contract would have permitted the parties to requiremembership in the union during a period in which there was no contractNo such resultis reached in the instant case where the contract, at the time of Miller's discharge, wassimply a renewal and uninterrupted continuation of the existing contract by which Millerhad elected to be bound.It should also be noted in the instant case that if Miller had remained continuously inthe respondent's employ, lie would have been free at an appropriate time, near' the endof the first term of the contract, to work for a change in the bargaining representativewithout being subject to discharge for his efforts;Matter of Rutland Court Owners, Inc,44 N. L R. B. 587. But Miller would not have been free even then, while the contractremained in force, to refuse to keep himself in good standing with the Mine Productionworkers by the payment of dues; Cf majority opinion inMatter of Lewis Meier & Company,73 N L. It B. 520. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was subsequently rehired. I cannot logically so interpret thecontract.In my opinion,Miller's refusal,while the contract remainedin force, to comply with provisionsby which hehad previouslyelected to be bound required that the respondent discharge him inthe performance of its own obligations under the contract.I woulddismiss the complaint herein.INTERMEDIATE REPORTDlr.Harry L. Browne,for the Board.Messrs. Pershing, Bosworth, Dick & Dazoson,byMessrs. Scvnbuel S. Sherman,Jr.andMichael E Reidy,of Denver, Colo, for the respondent.Mr. Frank N. Pi ice,of Denver, Colo, for the Union.STATEMENTOF TRFCASEUpon an amended charge duly filed on March 4, 1946, by Local Union No. 13081,District 50, United Mine Workers of America, herein called the United MineWorkers, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Seventeenth Region (Kansas City, Missouri), issued itscomplaint dated January 29, 1947, against Idarado Mining Company, Ouray,Colorado, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. Copies of the complaintand the amended charge, together with a notice of hearing thereon, were dulyserved upon the respondent and the United Mine Workers.With respect to the unfair labor practices the complaint alleged in substancethat the respondent on or about February 17, 1946, discharged Charlie Miller,'and thereafter refused to reinstate him because he joined and assisted the UnitedMine Workers and engaged in other concerted activities for the purpose of col-lective bargining and other mutual aid and protection, and for the furtherreason that he refused to join and assist Mine Production Workers of San Juan,Triangle Union Local No. 23667, affiliated with the American Federation of Labor,herein called the Mine Production Workers.On or about February 7, 1947, the respondent filed its answer admitting itscorporate existence and the extent and nature of the business transacted by itbut denying the commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held on February 18, 1947, at Denver, Colo-rado, before the undersigned, Howard Myers, the Trial Examiner duly designatedby the Chief Trial Examiner. The Board and the respondent were representedby counsel ; the United Mine Workers by a representative. All parties partici-pated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence relevant to the issues.At the conclusion of the Board's case-in-chief, counsel for the respondent movedto dismiss the complaint for lack of proof. The motion was denied. At the con-clusion of the taking of evidence, motions to conform the pleadings to the proofWere granted.Counsel for the respondent then moved to dismiss the complaintfor lack of proof.Decision thereon was reserved.The motion is denied. OralIErroneously referred to in the complaint and other formal papers as "Charles Miller." IDARADO MINING COMPANY397argument, in which Board's counsel and counsel for the respondent participated,was then heard. The parties were advised that they might file briefs and/orproposed findings of fact and conclusions of law with the undersigned within5 days of the close of the hearing. Neither briefs nor proposed findings of factand conclusion of law have been filed.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTIdarado Mining Company, a Delaware corporation, has its principal office atOuray, Coloi ado, and its place of operations at Red Mountain, Colorado. Therespondent, during all the times material herein, has been, and now is, engagedin mining and milling of copper, lead, and zinc concentrates and in the sale anddistribution thereof.During 1946, the respondent's sales amounted to approxi-mately $500,000, of which approximately 75 percent represented products soldand transported to points located outside the State of Colorado.The respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATIONSINVOLVEDLocal Union No. 13081, District 50, United Mine Workers of America and MineProduction Workers of San Juan Triangle Union Local No. 23667, both affiliatedwith the American Federation of Labor, are labor organizations admitting tomembership employees of the respondent.III.THE UNFAIRLABOR PRACTICESInterference,restraint,and coercion; the discharge of Charlie Miller1.Sequence of eventsOn August 7, 1944, following Agreements for Cioss-checks in Cases 17-R-948and 17-It-943, the Board's Regional Director for the Seventeenth Region issuedand served upon the parties to those proceedings his reports of the results ofthe cross-checks in which he found that the International Union of OperatingEngineers,Mine, Mill and Smelter Workers of Colorado, Local 400, affiliatedwith-the American Federation of Labor, represented, for the purpose of collectivebargaining,all the operating engineers and welders including motormen, me-chanics and compressor inen, employed by the respondent at Ouray, Colorado,except supervisors, and that Mine Production Workers represented, for the pur-poses of collective bargaining, all the production and maintenance workers em-ployed by the respondent at its Treasury Tunnel Mine, Ouray, Colorado, exclusiveof mechanics, welders, operating engineers, clerical workers, professional techni-cians, boarding house workers, and supervisors.On September 21, 1944, the respondent entered into a single collective bargain-ing contract with the two above-named unions.The contract reads in part asfollows :Article 1The Company recognizes the Unions as the exclusive bargaining Agentsfor its employees and it is mutually agreed that the term "employees" forthe purpose of this Agreement shall not include the administrative, executive, 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory, office or technical forces of the Company, or boarding houseworkers.Article 2All employees who on October 6, 1944 are membersof the Unions in goodstandingin accordance with their respectiveconstitutions ana by-laws, andall employees who become members after that date shall,as a condition ofemployment, maintain their membership in the Unions in good standingfor the duration of this agreement.CharlieMiller, oneof the respondent's electricians, joined theMine Produc-tionWorkers on or about May 28, 1944, and paid dues for June and July 1944,but not thereafter.Notwithstanding the provisions of the constitution andby-laws of the Mine Production Workers might be construed differently, it wasstipulated by the parties that Miller was a member ingood standing in thatUnion on October 6, 1944, in accordance with that organization's constitution andby-laws, adopted February 2, 1945, and in accordance with the interpretationof the parties of Article 2 of the collective bargaining contractthen in forcebetween the respondent and the two contracting unions.On or about November 20, 1944, Miller voluntarily left the respondent'semployment.By reason of Article 3 of the contract of September 31, 1944,2 the said contractwas in full force and effect for the period ending July 1, 1945, and thereafterfrom year to year unless notice of the desire to change the terms of the contractbe given by any party to the other parties prior to any anniversarydate.Nonotice of the desire to change the said contract was given by any of thepartieson or before July 1, 1945, or thereafter, and therefore the said contractremainedin full force and effect for the year ending July 1, 1946.On or about November 17, 1045, Miller applied to the respondent for a job asa watchman.He was hired as such the same day.Twoor three days afterMiller was rehired Otto Klein, the then secretary-treasurer of the Mine Produc-tionWorkers, said to the respondent's superintendent, Elliott H. Syms, to quotethe latter's testimony, "You have employed a Charlie Miller, and he has beenworking 2 days.He is not a member of our union in good standing, and if liedoesn't become a member in good standing he can't be employed by the IdaradoCompany under their maintenance-of-membership clause in their contract."Laterthat day Syms told Miller what Klein had said and then told Miller that by reasonof the respondent's maintenance-of-membership contract with the union he "wouldhave to see the union boys and make himself right with the union before thecompany could continue his employment " Pursuant to Syms' statement thathe ' make himself right with the union" if he desired to retain his job, Millersaw Klein and informed him that he "didn't have the money right at the time"but that he would give him ",some money on pay day." On December 10, MillerLThis Articlereads as follows :The Agreement shall be in full force and effect from July 1, 1944 for a period of oneyear ending July 1, 1945. If either party desires to change the provisions of this Agree-ment, such party shall notify the other party in writing thirty days prior to the expirationof this Agreement. If such notice is given by either party, both parties shall begin negoti.ations withinfifteendays and use their best efforts to reach an agreement by the expirationdateIf agreement is not reached prior to the expiration date, negotiations shall becontinued and the existing contract shall remain in full force and effect for a period ofninety days providing, further, that this period may be extended by mutual consent of bothparties.However,if no notice of the desire to change is given as herein provided thenthe Agreement shall remain in full force and effectfromyear to year. IDARADO MININGCOMPANY399gave Klein $5 and Klein handed Miller a paper acknowledging the receipt of the$5 as "partial payment on reinstatement fee and back dues."Either shortlybefore or shortly after this date, December 10, Miller joined Local Union No.1 ;051, District 50, United Mine Workers of America, herein called United MineWorkers.'On February 9, 1946, the respondent received from the unions a letter readingIn part as follows:Article Two of the existing labor agreement between you Company andour Unions provides that all employees who become members of oure Unionsduring the term of the contract, Shall as a condition of employment, maintaintheir membership in good standing for the duration of the Agreement.The following employees ace members of the Union and have become delin-quent in the matter of the payment of their required dues:CHARLES MILLERHUBERT KELLY.The above employees have been advised that it is necessary for them to payup their dues in full, on, or begone Feb. 21, 1946, or they shall no longer bemembers of the Union in good standing. They have further been advisedthat employeex who are members of the Union and who fail to maintaintheir membershipin good standing, are subject to discharge, pursuant to theterms of the labor agreement in effect between the parties.The same day, February 9, 1946, the unions informed the respondent that theywould call a strike among the respondent's employees if it did not discharge thetwo men mentioned in the above-quoted letter.Sometime between February 12 and Febiuary 15 Syms informed Miller of theunions' demand and then told Miller that he would have to discharge him if lieslid not "make himself a member of good standing."Miller then told Symsthat he thought he would become a member in good standing. On February 22,Miller informed the respondent that he had decided not to place himself in goodstanding in the Aline Production Workers and was dischai g A because of hisrefusal to become a member in good standing.'On or about December 19, 1945, the United Mine Workers petitioned the Boardfor an investigation and certification of representatives under Section 9 (a) ofthe Act concerning the respondent's Ouray, Colorado, employees.On February(1,1946, the Regional Director for the Seventeenth Region notified the UnitedMine Workers he would not proceed on the said petition because of the thenexisting contract between the respondent and the Aline Production Workers.Notice of the Regional Director's refusal to act was received by the respondenton or about February 21. On or about April 16, the respondent was notifiedthat the Board, on appeal from the Regional Director's ruling, had sustainedthe Regional Director.Thereafter, and on or about April 16, the United MineWorkers filed a new petition under Section 9 (a) of the Act. On May 15, anAgreement for Consent Election to be held under the auspices of the said0At no time prior to his discharge did the respondent have knowledge of Miller's affilia-tion i\ iththe United Mine Workers.4Miller was expelled from Mine Production Workers on or about February 22, 1946.Actual membership in that organization is not material to the issues hereinWhat ishere material,however, under the expressed terms of the then existing contract, is thenecessity,after becoming a member ofMine ProductionWorkers,ofmaintaining thatmembership in good standing. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director was entered into, with the approval of the said RegionalDirector, between the respondent, United Mine Workers, and Mine ProductionWorkers.The unit selected and approved by the parties and the said RegionalDirector prodded as follows:All production and maintenance employees excluding office and clericalworkers, professional technicians, boarding house workers and supervisoryemployees having the right to hire, promote, discharge, discipline or other-wise effect changes in the status of employees, or effectively recommendsuch action.An election was held on May 15. On or about May 31. the Regional Directorissued a Consent Determination of Representatives, and on the same day servedcopies thereof on the parties, in which he certified the United Mine Workersas the exclusive representative of all the employees in the aforesaid unit.On or about July 31, the respondent and the United Mine Workers enteredinto a 2-year written collective bargaining contract covering the employees inthe aforesaid unit2 Concluding findingsThe unfair labor practice complained of centered around the discharge ofCharlieMiller.The question which here presents itself is whether Miller,when he was rehired by the respondent in November 1945, was obligated tomaintain membership in good standing in Mine Production Workers as a condi-tion of continuous employment with the respondentBoard's counsel contendedthat Miller became a new employee upon his rehiring and hence was not obliged,under the terms of the existing contract, to become a member of Mine ProductionWorkers or to reinstate himself as a member therein in good standing, andtherefore his discharge on February 22, 1946, was violative of the ActTherespondent's counsel contended that the respondent was protected by the con-tract in dischaig:i,^, Miller for the reason that he was a member in good standingon October 6, 1944, and that it was obligatory on his part to reinstate himself ingood standing and maintain himself in such manner upon his return to respond-ent's employ if he desired to retain his job.The undersigned is of the opinion,for the reasons hereinafter set forth, that there was no obligation on Miller'spart to reinstate himself in Mine Production Workers and that the respondentin discharging him was not protected by the Act.The record is clear and the undersigned finds, that when Miller returned tothe respondent's employ in November 1945, he was rehired as a new employee.Prior to his quitting the respondent's employ in November 1944, he was anelectrician.Upon his return he applied for and obtained a watchman's job,which entailed entirely different duties than that of an electrician.Upon hisseparation in November 1944, he forfeited all his seniority rights and otherprivileges.He did not regain, as far as the record reveals, these rights andprivileges when he was rehired.It is undisputed that if Miller had not been a member in good standing inMine Production Workers on October 6, 1944, or become a member prior to hisleaving respondent's employ in November 1944, he would not have been underany compulsion to join that organization after he was reemployed by the respond-ent.It is also undisputed that Miller sought to reinstate himself in goodstanding only after Syms threatened to discharge him in November 1945, unlesshe became a member in good standing in Mine Production Workers. Since ithas been found that Miller became a new employee upon his rehiring in Novem-ber 1945, it was not necessary for him to join or to reinstate himself in good IDARADOMINING COMPANY401standing in Mine Production Workers in order to keep his job. Syms' instructiontoMiller to reinstate himself in November 1945, if he desired to maintainhis employment, was not only unwarranted as a matter of law, but was atype of duress, notwithstanding Syms' misconception of Miller's obligation, whichserved to nullify any effect his partial gesture toward reinstatement might havehad on his status under the contract. In the face of such duress, Miller wasunder no more obligation to complete his reinstatement, or to maintain a member-ship in good standing, after he had made the payment of $5 than he was beforedoing so.For that reason it is found that whatever Miller had done towardreinstatement was not his own free and voluntary act and carried with it no effectand, for the purpose of this case, it must be treated as if no payment had beenmade. In placing an erroneous construction on the contract the respondent actedat its peril and violated Section 8 (3) of the Act when the true facts were, asherein found, that the contract did not require Miller's discharge.`Whether the respondent paid any heed to the threat made by the Mine Produc-tionWorkers to call a strike if the respondent did not discharge Miller, the recordis not clearEven if that threat was the motivating factor in the respondent'sdetermination to discharge him, the respondent's action was nonetheless violativeof the Act and a defense that it feared that it would be visited with economicloss if it failed to do the bidding of Mine Production Workers would be withoutmerit.As the United States Circuit Court of Appeals for the Ninth Circuit care-fully pointed out inN. L. R. B. v. Star Publishing Co.,97 F. (2d) 465, "The Actprohibits unfair labor practices in all cases. It permits no immunity becausethe employer may think that exigencies of the moment require infraction of thestatute.In fact, nothing in the statute permits or justifies its violation by anemployer."This rule has also been followed in numerous other cases involvingemployers who have refused to obey the mandate of the Act because of pressureby one union which was party to a jurisdictional labor dispute.The statute "per-mits no immunity because of undue hardship or economic pressure imposed onthe employer. It leaves no room for the appeasement of hostile interests . . ."'A contrary principle making enforcement of the provisions of the Act dependentupon considerations of the economic hardships imposed upon an employer would,as here, nullify the right of employees, guaranteed to them by the Act, to bargainthrough representatives of their own choosing.Representatives for the purposeof collective bargaining under such a principle would be determined by thedegree of economic pressure rival unions or even one's customers would be ableto bring to bear upon an employer, rather than by the free choice of a majorityof the employees'5 SeeHatter of Baker & Company, Inc,68 N L. R. B. 8306 SeeMcQuay-Norris Mfg. Co. v. N. L. it. B,116 F. (2d) 748, 752 (C C. A. 7), cert.den. 313 U S. 565 See alsoN. L. R. B. v. Isthmian SteamshipCo., 126 F. (2d) 598, 599(C. C. A. 2);N. L. R. B. v. Hudson Motor CarCo., 128 F. (2d) 528, 532 (C. C. A 6) ;N. L. R B. v. John L'nglehorn Sons,134 F. (2d) 553, 557 (C. C. A. 3) ;South AtlanticSteamship Co. v. N L. R. B.,116 F. (2d) 480, 481 (C C. A. 5), cert. den 313 U S 582 ;N. L R B v. Cluck Brewing Co , et al,144 F (2d) 847, 853 (C C A 8);Warehousemen'sUnion V. N. L. R. B.,121 F. (2d) 84, 87 (App. D C ), cert. den 314 U. S 674;N. L. R. B. v.National Broadcasting Company, etal, 150 F. (2d) 895( (C C. A. 2).' In theMatter of A. J. Showalter Company,64 N. L. R. B. 573, the Board held that thethreat of a loss of business, sufficient even to cause the plant to be shut down, did notjustify the president in telling his employees of the threat and the effect it might haveon their jobs if they continued to remain members of a certain union. In the recent caseofMatter of Toledo Desk & Fixture Company,65 N L. R B. 1086, the same principle wasagain announced when the employer urged that to recognize the C. I 0. would deprive itof the right to use the A F of L label and thereby render its product unsalable in theircustomary markets.. 402DECISIONS OF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead-to labor d,sputes burdening and ob-structing commer ce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices theundersigned will recommend that it cease and desist therefrom and take thefollowing affirmative action which it is found will effectuate the policies of theAct.Since it has been found that the respondent discriminated in regard to the hireand tenure of employment of Charlie Miller by discharging him and thereafterrefusing to reemploy him because he had failed and refused to remain a memberin good standing in Mine Production Workers, the undersigned will recommendthat the respondent offer to him immediate and full reinstatement to his formeror substantially equivalent positions without prejudice to his seniority and otherrights and privileges, and make him whole for any loss of pay he may havesuffered by reason of the respondent's discrimination against him by paymentto him of a sum of money equal to the amount he normally would have earnedas wages during the period from February 22, 1946, the date of his discharge,to the date of the respondent's offer of reinstatement to him, less his net earningsduring said period.In acceding to Mine Production Workers' demand for the discharge of CharlieMiller the respondent violated Section 8 (3) of the Act.Normally in cases in.which an employer has unlawfully discriminated against an employee by dis-charging him, in addition to the affirmative relief the Board orders the employerto cease and desist from in any manner infringing upon the rights guaranteedin Section 7 of the ActIn the instant case, however, the respondent dischaigedMiller not to satisfy any purpose of its own, but rather yielded to the pressureof the Mine Production Workers, who threatened to refuse to allow the plant tooperate because Miller was not in good standing with Mine Pioduction Woikeis-Under such circumstances, and in view of the absence of any evidence thatdanger of other unfair labor practices is to he anticipated from the respondent',;conduct in tie past, the undersigned will not recommend that the respondent beenjoined from the commission of any and all unfair labor practicesNeverthe-less, the undersigned will recommend that respondent be ordered to cease anddesist from the unfair labor practice herein found.10On the basis of the foregoing findings of fact and upon the entire record in thecase. the undersigned makes the following8In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition "SeeMatter of The Chase National Bankof theCity of New York, San Juan,PucitoR,co, Branch,65 N L. R B. 827.BMatter of Crossett Lumber Co.,8 N L. R B 440, 497-498.10 SeeMatter of American Car and Foundry Company,66 N L. R B 1031 ; seeMatterof G. TV HumeCompany,71N. L. R B 533. IDARADO MINING COMPANYCONCLUSIONS OF LAW4031.Local Union No. 13081, District 50, United Mine Workers of America, andMine Production Workers of San Juan Triangle Union Local No. 23667, bothaffiliated with the American Federation of Labor, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of CharlieMiller, thereby encouraging membership in Mine Production Workers of SailJuan Triangle Union Local No. 23667 and discouraging membership in LocalUnion NNo. 13081, District 50, United Mine Woi keis of America, the respondent hasengaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the exercisec,f the nights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of i lie Act.4The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent,Idarado Mining Company, Ouray, Colo-rado, its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in Local Union No 13081, District 50, UnitedMine Workers of America,affiliated with the American Federation of Labor, orany other labor organization of its employees,by discharging and refusing toreinstate any of its employees or in any other manner discriminating in regardtheir hire and tenure of employment or other terms and conditions of employ-ment;(b)Encouraging membership in aline ProductionWorkers ofSan Juan TriangleUnionLocal 23667,affiliatedwith the AmericanFederation of Labor, by yieldingto pressure from that organization or other pressure through discharge or refusalto reinstate any employees or through any form of discrimination in regardto hire and tenure of employment or any other term or condition of employment.2.Take the follow ng affirmative action which the undersigned finds will effec-tuate the policies of the Act:(a)Offer to Cho' I e Miller immediate and full reinstatement to his former ors^ibstantially equident position without prejudice to his seniority and otherrights and privileg s in the manner set forth in "The remedy" ;(b)Make whole,in the manner set forth in "The remedy," CharlieMiller forany loss of pay he may have suffered by reason of the respondent's discriminationagainst him in regard to his hire and tnure of employment,less his net earningsduring the said period;(e)Post at its Ouray, Colorado,mine, copies of the notice attached heretomarked"Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall,after being duly signed by the re-spondent's representative,be posted by the respondent immediately upon the 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof,and maintained by it for sixty(60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered,defaced, or covered by any other material ;(d)Notify the Regional Director for the Seventeenth Region in writing, withinten (10)days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen(15) days from the date of serviceof the order transferring the case to the Board,pursuant to Section 203 38 ofsaid Rules and Regulations,filewith the Board,Rochambeau Building,Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding(including rulings upon all motions or objections)as lie reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Imme-diately upon the filing of such statement of exceptions and/or briefs, the party orcounsel for the Board filing the same shall serve a copy thereof upon each ofthe other parties and shall file a copy with the Regional Director. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the older transferring the case to the Board.HOWARD MYERS,Trial Ewamsnei.Dated April 28, 1947.APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL OFFER to the employee named below immediate and full reinstate-ment to his former or substantially equivalent position without prejudice toany seniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discrimination.CHARLIE MILLERWE WILL NOTDISCOURAGE membershipin Local Union No. 13081, District 50,United MineWorkersof America, orencourageor discouragemembership in IDARADO MINING COMPANY405any other labor organization of our employees, by discharging or refusing toreinstate any of our employees.WE WILL NOT in any like or related manner interfere with,restrain, orcoerce our employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local Union No 13081, District 50,United Mine Workers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.IDARADO MINING COMPANYEmployer.Dated----------------------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.788886-49-vol. 77-27